DETAILED ACTION
Election/Restrictions
Claims 9-16 are allowable. The restriction requirement between groups A-C, as set forth in the Office action mailed on 07/06/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/06/2021 is fully withdrawn.  Claims 1-8, directed to Species A, and claims 17-22, directed to species C, are no longer withdrawn from consideration because the claims, as amended below, requires all the same limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with J. Darwin King on 11/03/2021. 

The application has been amended as follows: 
Please rejoin claims 1-8 and 17-22.
Please amend the claims as follows:

1. (Currently Amended) A probe, comprising:
an ion selective glass shell that includes a pH electrode bathed in an electrolyte and/or buffer solution;
a plurality of conductive electrodes coaxially arranged respective to the pH electrode;
the plurality of conductive electrodes being electrically isolated on a substrate displaced between the pH electrode and a reference electrode, and comprising:
at least a first conductive electrode of the plurality of conductive electrodes that is exposed to a sample fluid at a terminal end of the probe proximate to the ion selective glass shell and disposed on [[the]]a surface of an electrode substrate proximate to a terminal end of the reference electrode, wherein a first electrode lead that connects the first conductive electrode to meter electronics is disposed within a chamber defined by an outer surface of the substrate and an interior surface of a reference electrode housing; and
at least a second conductive electrode of the plurality of conductive electrodes that is exposed to the sample fluid at the terminal end of the probe proximate to the ion selective glass shell and disposed on the surface of [[an]]the electrode substrate proximate to the terminal end of the reference electrode, wherein a second electrode lead that connects the second conductive electrode to the meter electronics is disposed within the chamber defined by the outer surface of the substrate and the interior surface of the reference electrode housing;
the probe further comprising the reference electrode arranged about and along a longitudinal axis of the probe and bathed in a reference buffer and/or electrolyte solution.

2. (Currently Amended) The probe of claim 1, wherein the the a length of the probe.

3. (Currently Amended) The probe of claim 2, wherein the ion selective glass shell comprises pH glass at the terminal end and an insulating glass stem.

4. (Original) The probe of claim 3, wherein the plurality of conductive electrodes are adhered to the insulating glass stem.

5. (Currently Amended) The probe of claim 1, wherein the plurality of conductive electrodes are coaxially arranged about the terminal end of the probe. 

6. (Original) The probe of claim 1, wherein the plurality of conductive electrodes each comprise a band electrode.

7. (Original) The probe of claim 6, wherein the band electrode comprises a conductive foil.

8. (Currently Amended) The probe of claim 6, wherein the plurality of conductive electrodes are selected from the group consisting of Au, Pt and C.

9. (Currently Amended) A system, comprising:
meter electronics;

a plurality of conductive electrodes coaxially arranged respective to the pH electrode;
the plurality of conductive electrodes being electrically isolated on a substrate displaced between the pH electrode and a reference electrode, and comprising:
at least a first conductive electrode of the plurality of conductive electrodes that is exposed to a sample fluid at a terminal end of a probe proximate to the ion selective glass shell and disposed on a surface of an electrode substrate proximate to a terminal end of the reference electrode, wherein a first electrode lead that connects the 
at least a second conductive electrode of the plurality of conductive electrodes that is exposed to the sample fluid at the terminal end of the probe proximate to the ion selective glass shell and disposed on the surface of [[an]]the electrode substrate proximate to the terminal end of the reference electrode, wherein a second electrode lead that connects the 
the reference electrode being arranged about and along a longitudinal axis of the probe and bathed in a reference buffer and/or electrolyte solution; and 
the meter electronics accessing a program of instructions executable by a processor to: 
use the pH electrode, the reference electrode, the 

10. (Original) The system of claim 9, wherein the chlorine concentration is adjusted for pH of the sample fluid.



12. (Currently Amended) The system of claim 9, wherein the program of instructions are further executable by the processor to use the reference electrode, and the 

13. (Original) The system of claim 12, wherein the program of instructions sequentially determine the chlorine concentration and the ORP of the sample fluid.

14. (Currently Amended) The system of claim 13, wherein the program of instructions includes a pulse provided to 

15. (Currently Amended) The system of claim 9, wherein the program of instructions are further executable by the processor to use the reference electrode, the the 

16. (Currently Amended) The system of claim 9, wherein the program of instructions are further executable by the processor to use the reference electrode, the the the the 

17. (Currently Amended) An insertion unit, comprising:
an outer housing;
a probe disposed in the outer housing;

an ion selective glass shell that includes a pH electrode bathed in an electrolyte and/or buffer solution; 
a plurality of conductive electrodes coaxially arranged respective to the pH electrode;
the plurality of conductive electrodes being electrically isolated on a substrate displaced between the pH electrode and a reference electrode, and comprising:
at least a first conductive electrode of the plurality of conductive electrodes that is exposed to a sample fluid at a terminal end of the probe proximate to the ion selective glass shell and disposed on [[the]]a surface of an electrode substrate proximate to a terminal end of the reference electrode, wherein a first electrode lead that connects the first conductive electrode to meter electronics is disposed within a chamber defined by an outer surface of the substrate and an interior surface of a reference electrode housing; and
at least a second conductive electrode of the plurality of conductive electrodes that is exposed to the sample fluid at the terminal end of the probe proximate to the ion selective glass shell and disposed on the surface of [[an]]the electrode substrate proximate to the terminal end of the reference electrode, wherein a second electrode lead that connects the second conductive electrode to the meter electronics is disposed within the chamber defined by the outer surface of the substrate and the interior surface of the reference electrode housing;
the probe further comprising the reference electrode arranged about and along a longitudinal axis of the probe and bathed in a reference buffer and/or electrolyte solution.

18. (Currently Amended) The insertion unit of claim [[18]]17, further comprising: 
a flow control within the outer housing that controls flow of the sample fluid therethrough.

19. (Original) The insertion unit of claim 17, further comprising at least one data port disposed at an end of the outer housing.

20. (Currently Amended) The insertion unit of claim 19, wherein the at least one data port comprises a data connection for operatively coupling the meter electronics.

21. (Currently Amended) The insertion unit of claim 20, wherein the at least one data port comprises a plurality of pins.

22. (Currently Amended) The insertion unit of claim 21, wherein the at least one data port comprises a wireless communication device.


Allowable Subject Matter
Claims 1-22 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claims 1, 9 and 17
The closest prior art of record is considered to be Optisys (Optisys CL 1100 technical data sheet for Optisens CL 1100 sensor, published 03/2016; accessed at http://www.poweras.com.tr/uploads/docs/cl1100.pdf on 7/21/21). 
Optisys discloses a system comprising a plurality of conductive electrodes coaxially arranged around a glass shell wherein the plurality of conductive electrodes are electrically isolated on a substrate/surface between an inner glass and outer glass that comprise a reference electrode [Fig. 1.1]. Optisys further teaches wherein the first and second conductive electrodes are exposed to a sample fluid at a terminal end and are disposed on a surface of an electrode substrate proximate to a terminal end of the reference electrode [Fig. 1.1]. Optisys further teaches wherein in order to obtain a reliable chlorine measurement the pH value of the measurement medium should be measured [Pg. 7]. However, the Optisys system utilizes a two probe approach for measuring the pH and the chlorine as detailed on Pgs. 5 and 12 wherein the Optisens CL1100 is utilized for the chlorine measurement and the Optisens Ph 8500 is used for the pH measurement. Optisys therefore fails to teach wherein the inner glass tube is an ion selective glass shell that includes a pH electrode bathed in an electrolyte and/or buffer solution. Since there is no pH electrode present, and no inner chamber for which the pH electrode and electrolyte/buffer solution is disposed, it follows that Optisys fails to teach wherein the coaxial chlorine electrodes are disposed on a substrate “displaced between the pH electrode and a reference electrode” and further fails to teach wherein the leads from the coaxial chlorine electrodes are disposed “within a chamber defined by an outer surface of the substrate and an interior surface of a reference electrode housing”. Given that Optisys teaches a two probe configuration, and there is no 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claims 1, 9 or 17. Claims 2-8, 10-16, or 18-22 are dependent from or otherwise include the limitations of claims 1, 9 or 17, respectively, and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Examiner, Art Unit 1795